Citation Nr: 1514913	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to an initial compensable disability rating for service-connected scar, residual of right inguinal hernial surgical repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for hearing loss and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's scar, residual of right inguinal hernial surgical repair is deep, less than 6 square inches (39 square centimeters), is not unstable, is not tender or painful and does result in any other disabling effects. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected scar, residual of right inguinal hernial surgical repair have not been met or approximated for the entire appeals period. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial rating assigned to scar, residual of right inguinal hernial surgical repair.  The February 2012 rating decision granted the Veteran's service connection claim and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned in the February 2012 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014). 

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The December 2012 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating scars and include a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability on appeal.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, VA treatment records, a VA examination report dated in May 2011, private treatment records and lay statements by the Veteran.

The VA examination report reflects that the examiner reviewed the claims file, obtained an oral history from the Veteran and evaluated the Veteran with respect to symptoms of the scar on the right lower abdomen.  The examiner documented in detail the claimed symptoms and the results of the examination.  Thus, the Board finds the VA examination is adequate for rating purposes. 

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2014).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id. 

The Veteran's scar, residual of right inguinal hernia surgical repair is currently rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  Under this diagnostic code, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent disability rating is warranted for three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

The Board observes that a VA examination dated in May 2011 shows that the Veteran had three inguinal hernia repairs on the right side.  He has a feeling of pressure in the lower abdomen with change in appearance of his navel.  The Veteran reported no pain associated with the scar.  Physical evaluation revealed that the scar was .5 cm wide by 4.5 cm in long.  The scar was deep, but not painful and there were no signs of skin breakdown, inflammation, edema or keloid formation.  There were no other disabling effects of the scar.  A review of the lay statements provided by the Veteran does not show that he contends that the scar is painful.  Thus, the preponderance of the evidence shows that the Veteran's scar, residual of right inguinal hernia surgical repair is not unstable or painful.   

With respect to whether the scar warrants a compensable disability rating under an alternative diagnostic code, a 10 percent rating is warranted for scars, other than head, face, or neck, that are deep and nonlinear, when the area or areas encompass at least 6 square inches (39 square centimeters), but less than 12 square inches (77 square centimeters) under Diagnostic Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (1) (2014).  Diagnostic Code 7802 provides that scars, other than the head, face or neck, that are superficial and nonlinear are assigned a 10 percent rating when the area is 144 square inches (929 square centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).  Diagnostic Code 7805 provides that any disabling effect(s) that are not considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).  The preponderance of the evidence shows that the Veteran's scar, residual of right inguinal hernia surgical repair is deep, but linear.  The scar is less than 6 square inches (39 square centimeters).  Furthermore, the scar did not have any disabling effects.  See VA examination dated in May 2011.  Based on the foregoing, the Board concludes that the Veteran is not entitled to a higher disability rating under Diagnostic Codes 7800-03 and 7805.

The Board has considered whether staged ratings are appropriate in this case. The evidence of record shows that scar, residual of right inguinal hernia surgical repair has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected scar, residual of right inguinal hernia surgical repair is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scar with the established criteria found in the rating schedule for scars show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does not indicate that scar of the right lower abdomen has caused marked interference with employment that is not already contemplated in the rating criteria, necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. 

In conclusion, the Board notes that the benefit of the doubt is to be resolved in the veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, the Board finds that the preponderance of the evidence is against the claim and an assignment of a compensable disability rating for service-connected scar, residual of right inguinal hernia surgical repair is not warranted. 


ORDER

Entitlement to an initial compensable disability rating for service-connected scar, residual of right inguinal hernial surgical repair is denied.


REMAND

With respect to the Veteran's service connection claim for bilateral hearing loss, the Veteran contends that the onset of his hearing loss was during active military service with continuous symptoms since service.  See September 2010 claim.  The May 2011 VA examiner provided a negative opinion regarding whether the Veteran's hearing loss is related to active military service to include noise exposure.  As part of her rationale, the examiner noted that the Veteran's hearing thresholds were within normal limits based on the audiograms conducted in November 1965 and August 1969.  Although the Veteran's bilateral hearing was within the range that is considered normal hearing during service, the Veteran's service treatment records document a decrease in hearing in both ears.  See November 1965 pre-induction examination and August 1969 separation examination.  The examiner did not discuss this decrease in hearing as part of her rationale.  Furthermore, the examiner did not address the Veteran's lay statements of hearing loss in service with continuity of symptoms since service as part of her rationale.  Thus, the Board finds that another VA examination and opinion is necessary prior to adjudicating the claim on appeal

Regarding the Veteran's service connection claim for a right knee disorder, the Veteran asserts that he injured his knee in service and he has had continuous pain and loss of movement ever since the injury.  The Veteran was provided with a VA examination in May 2011.  The examiner determined that the Veteran's right knee disorder is less likely related to service to include the treatment of right knee bursitis due to the lack of further documentation and the time span from initial injury in service until this date.  The examiner did not address the Veteran's lay statements of right knee pain with decreased movement in service with continuous or recurrent symptoms since service as part of her rationale.  Thus, the Veteran should be provided with another examination.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to his hearing loss and right knee disorder.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not been previously associated with the Veteran's VA claims folder. 

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran with a VA audiological examination.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any hearing loss found on examination is at least as likely than not (i.e., a fifty percent or greater probability) related to any symptomatology shown in service (to include any evidence of decreased hearing) or any other incident thereof such as loud noise exposure.  

The examiner should provide an explanation for all conclusions reached and discuss any evidence of a decrease in hearing acuity during service.  The examiner is also asked to address the Veteran's lay statements of symptoms of hearing loss in service with continuous symptoms since discharge from service.  

The Board notes that in determining whether the Veteran's bilateral hearing loss is related to service the examiner should be made aware that prior to November 1967, the service department reported audiometric test results under the American Standard Associates (ASA) scale.  In July 1966, VA adopted the International Standard Organization (ISO) standard, which is the standard applied in 38 C.F.R. § 3.385.  Thus, to compare the threshold hearing levels to later examinations, the examiner must convert any audiogram results prior to November 1967 from ASA units to the ISO units.

3. After completion of the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination by an appropriate specialist with respect to his service connection claim for a right knee disorder.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any right knee disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to active military service to include the documented treatment for prepatellar bursitis of the right knee.

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner should address the Veteran's lay statements of symptoms of right knee pain in service with continuous or recurrent symptoms of pain and loss of movement of the right knee since discharge from service.  

4. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and a right knee disorder, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


